Hough, J.
This is a suit on an award made in pursuance of a written submission of all matters in controversy between the plaintiff and the defendant arising out-of a copartnership which had existed between them, which award the defendant refused to perform. Various defenses were interposed, both of a legal and equitable nature, which it is unnecessary for us to consider.
It appears from uncontradicted testimony that none of the witnesses who appeared before the arbitrator, were-sworn. The submission in this case does not provide that judgment may be entered in the circuit court upon the-'award, but notwithstanding the omission of such provision-we are of opinion that it is subject to the general provisions of the statute regulating arbitrations. In Bridgman v. Bridgman, 23 Mo. 272, Leonard, J., in delivering the opinion of this court, said : “We think, however, that all written submissions are within the statute, and that the-section prescribing the official oath, as», well as the other sections of the act that are not specifically confined to a. submission authorizing a circuit court judgment to be entered, are equally applicable to both classes.” Section 330 of the Revised Statutes, which was in force when this submission was made, provides that arbitrators shall have the-same power to issue subpoenas to witnesses and to compel their attendance by attachment, to administer oaths, and. punish contempts committed in their presence during the-hearing of the cause, that may be given by law to justices of the peace. This section is not specifically confined’ to submissions authorizing a circuit court judgment to be-entered on the award, and, under the authority of the case-cited, is, therefore, applicable to the submission before us. The arbitrator having failed to require the witnesses to testify under oath, and the necessity of an oath not having been waived by the defendant, the award is a nullity, and *158no action can be maintained upon it. The judgment of-the circuit court, which was for the plaintiff, will be reversed.
All concur.